Name: Council Implementing Regulation (EU) NoÃ 872/2011 of 1Ã September 2011 implementing Article 16(2) of Regulation (EU) NoÃ 204/2011 concerning restrictive measures in view of the situation in Libya
 Type: Implementing Regulation
 Subject Matter: international affairs;  Africa
 Date Published: nan

 2.9.2011 EN Official Journal of the European Union L 227/3 COUNCIL IMPLEMENTING REGULATION (EU) No 872/2011 of 1 September 2011 implementing Article 16(2) of Regulation (EU) No 204/2011 concerning restrictive measures in view of the situation in Libya THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 204/2011 of 2 March 2011 concerning restrictive measures in view of the situation in Libya (1), and in particular Article 16(2) thereof, Whereas in view of the developments in Libya, the list of natural and legal persons, entities and bodies subject to restrictive measures set out in Annex III to Regulation (EU) No 204/2011 should be amended, HAS ADOPTED THIS REGULATION: Article 1 The entries for the entities set out in the Annex to this Regulation shall be deleted from the list set out in Annex III to Regulation (EU) No 204/2011. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 September 2011. For the Council The President M. DOWGIELEWICZ (1) OJ L 58, 3.3.2011, p. 1. ANNEX Entities referred to in Article 1 2. Economic and Social Development Fund (ESDF) 8. National Commercial Bank 9. Gumhouria Bank 10. Sahara Bank 11. Azzawia (Azawiya) Refining 12. Ras Lanuf Oil and Gas Processing Company (RASCO) 13. Brega 14. Sirte Oil Company 15. Waha Oil Company 17. Tamoil Africa Holdings Limited (a.k.a. Oil Libya Holding Company) 23. First Gulf Libyan Bank 25. National Oil Wells and Drilling and Workover Company (a.k.a. National Oil Wells Chemical and Drilling and Workover Equipment Co.; a.k.a. National Oil Wells Drilling And Workover Equipment Co.) 26. North African Geophysical Exploration Company (a.k.a. NAGECO; a.k.a. North African Geophysical Exploration) 27. National Oil Fields and Terminals Catering Company 28. Mabruk Oil Operations 30. Harouge Oil Operations (a.k.a. Harouge; a.k.a. Veba Oil Libya GMBH) 31. Jawaby Property Investment Limited 32. Tekxel Limited 39. Mediterranean Oil Services Company (a.k.a. Mediterranean Sea Oil Services Company) 40. Mediterranean Oil Services GMBH (a.k.a. MED OIL OFFICE DUESSELDORF, a.k.a. MEDOIL) 41. Libyan Arab Airlines 43. Port authority of Tripoli 44. Port authority of Al Khoms 45. Port authority of Brega 46. Port authority of Ras Lanuf 47. Port authority of Zawia 48. Port authority of Zuwara 49. Al-Sharara Oil Services Company (a.k.a.: Al Sharara, Al-shahara oil service company, Sharara Oil Service Company, Sharara, Al-Sharara al-Dhahabiya Oil Service Company)